WHITING, P. J.
(dissenting). I am unable to agree with my colleagues that the judgment and order of the trial court should be affirmed. While I am in full accord with much that is said in-the foregoing opinion, yet there is one feature of this case which it would seem to me has not been given proper effect by the opinion of the majority of this court.
The application had , attached thereto and as a part thereof two ■sets of questions; one set to be asked of all applicants whether male or female^ the other set of questions being those to be asked female applicants only. Among the first set was the question: “Have you had during the last seven years any disease or serious sickness?” There is no claim made but what the applicant knowingly answered this question, and answered the same, “No.” It was from the other set of questions, and entirely separate from the above question where was found the question, “Plave you miscarried and from what cause?” This question, the proof showed *644and the jury found, was not answered by the applicant, but ttiat the medical examiner had inserted in answer thereto the word, “No.” When this answer was discovered, the agent was advised of the error thereof, and was advised that applicant had had a miscarriage some five or six years prior to the date of such application. There was no claim that the agent was advised that this miscarriage resulted in any severe sickness, and, upon the trial, no evidence was offered by the respondents in relation to the date of such miscarriage, but the undisputed evidence offered on behalf of the defendant, the same being the testimony of a doctor who had attended the applicant, showed that such miscarriage was three years prior to the date of the application, and that such miscarriage was followed by a very severe illness.
It was the theory of the trial court, as shown by the rulings and instructions, that a false statement in answer to the questions asked the ’applicant in the medical examination would render the certificate void. It appears that the appellant was informed through its agent that applicant had a miscarriage some five or six years prior to date of application. The application advised the company that the applicant during the prior seven years had had no disease or severe sickness. The undisputed evidence shows that the miscarriage was but three years prior to said date, and was followed by severe illness. The company might well say that it would not hesitate about issuing a policy where the miscarriage was so long ago and was not attended with “disease or severe sickness,” while it would refuse a policy to a woman who had miscarried three years prior to date of her application, and whose miscarriage was followed by “very severe illness.” Hpon the ’theory of the trial court to the effect that false statements would avoid the policy where the appellant has no notice of the falsity of same, there certainly remained sufficient falsity in the answers to these questions, beyond 'what the appellant had notice of, to avoid the certificate sued on.
A careful reading of the instructions quoted shows that the trial court took from the jury any consideration of the evidence in relation to miscarriage when determining what answer it should *645make to the question: “Did Sarah A. Thomas during the seven, years next preceding September 9, 1908, have any disease or severe sickness ?” Undoubtedly it was the theory of the trial court that, owing to there being a separate question relating to miscarriage, the applicant had a right to consider that the question relating to sickness during the past seven years referred to sickness or disease other than such as resulted from or accompanied miscarriage. It must not, however, be overlooked that, according to respondents’ contention and the findings of'the jury, the applicant did not know that there was any question relating to miscarriage when she answered the other question; and certainly, with the evidence given by the doctor who attended at time of miscarriage, there was ample evidence to warrant the jury in finding the answer to this question to be false, providing the consideration of same had not been taken from it by the instructions of the court. It will also be noted that the question as to miscarriage does not refer to date thereof, or to severity thereof, and the only place where time or severity of sickness is called for is in the question which applicant answered, and the court certainly should have submitted to the jury all the evidence, to be considered by it in answering the question referred to it, concerning disease and sickness during the seven year period.
It might be that the applicant honestly supposed that the question relating to sickness and disease during the seven year period did not call for an answer based upon the fact of miscarriage, and that, therefore, her answer to such question was not intentionally false, and thus bring this case under the rule recently laid down by this court in Erickson v. Ladies of the Maccabees of the World 25 S. D. 1, 126 N. W. 259, but such question was not submitted to the jury by the court.
The judgment of the trial court and order denying a new trial should be reversed.
SMITH, J., taking no part in the decision.